COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


CHRISTINA SNEAD
                                                                   MEMORANDUM OPINION*
v.       Record No. 1645-06-1                                           PER CURIAM
                                                                      JANUARY 16, 2007
CITY OF HAMPTON DEPARTMENT
 OF SOCIAL SERVICES


                     FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                 William C. Andrews, III, Judge

                   (M. Woodrow Griffin, Jr., on brief), for appellant.

                   (Rachel Allen, Assistant City Attorney; Thomas Burcher; Guardian
                   ad litem for the minor child; Terry Grinnalds, Guardian ad litem for
                   appellant; Hawkins, Burcher and Boester, PC, on brief), for appellee.


         Christina Snead appeals the decision terminating her parental rights to her child pursuant to

Code § 16.1-283(B) and (C). She contends that she had not willfully done anything or willfully

refused to do anything harmful to her child and that the evidence was insufficient to support the

termination of her parental rights. Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit. Accordingly, we summarily affirm the trial court’s decision. Rule

5A:27.

                                               Background

         We view the evidence in the light most favorable to the prevailing party below and grant to

it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence

established that Snead gave birth to her child on June 10, 2005. Five days later, the Hampton

         *
             Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Department of Social Services took custody of this child because the child was “subject to an

imminent threat to life or health.” From February 2005 until June 10, 2005, Snead had been a

patient at Riverside Behavioral Center with a diagnosis of schizoaffective disorder and had denied

being pregnant until the day before her child’s birth. After giving birth, Snead was transferred to

Eastern State Hospital for treatment of her disorder. In August of 2005, Snead was discharged to

Hilton Adult Home where she received assistance with her medication management, housing, daily

living activities, hygiene, and meal preparation.

       After Snead arrived at Hilton Adult Home, she began to receive outpatient care from

Matthew Angelelli, a psychiatrist, for schizophrenia. Dr. Angelelli testified that Snead initially was

taking her medication and “was doing very well.” However, Snead stopped taking her medication

regularly and had not taken any medication in the several months preceding the hearing. She has

become disorganized in thought, less reasonable, and irritable, and she has continued to deny that

she had a child. Dr. Angelelli explained that Snead is incapable of independent living when she

does not take her medication and that, even when Snead takes her medication, she still may be

incapable of living independently. Dr. Angelelli also opined that Snead is not capable of caring for

or rearing an infant because she is unable to plan appropriately, unable to understand what she is

seeing, and then unable to execute a response to events. Asked to opine as to the likelihood Snead

could care for the child in the future, he responded: “She won’t be able to. The course of

schizophrenia is a worsening course. With medication, the slope of worsening is less, but it is still a

worsening course.”

       Dr. Angelelli testified Snead has been hospitalized at Eastern State eight times and many

other times at other hospitals. Each time she is discharged from the hospital, she stops taking her

medication after about two weeks. A month before the hearing, Snead had to be hospitalized after




                                                    -2-
becoming paranoid and angry, destroying furniture, and thinking her roommates “were coming after

her.”

        Merideth Malpass, Snead’s case manager, recalled that in some conversations, Snead says

she wants to get her own apartment and care for her child, but that in other conversations Snead

denies having a child. In one conversation, Snead told Malpass that she did not think she was able

to care for her child.

        Sherrica Fulghm, the social worker assigned to Snead’s child, prepared an initial foster care

plan with the goal as “return to parent.” The plan required Snead to undergo a parental capacity

evaluation, obtain and maintain housing, undergo parenting classes, obtain and maintain

employment, and follow other recommendations of the Department. Snead did not complete any of

these services. The second foster care plan identified adoption as the goal. Fulghm testified that, at

all times since Snead’s child was born, Snead has either been hospitalized for treatment or living at

Hilton Adult Home. Snead’s child lives with Snead’s maternal relatives who are willing to adopt

him.

                                               Analysis

        When considering termination of a parent’s residual rights to a child, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d at

463. On review, “[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.” Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 795 (1990). “The trial court’s

judgment, when based on evidence heard ore tenus, will not be disturbed on appeal unless plainly

wrong or without evidence to support it.” Logan, 13 Va. App. at 128, 409 S.E.2d at 463.

        Code § 16.1-283(B) provides that a parent’s residual parental rights to neglected or abused

children may be terminated if the court finds by clear and convincing evidence that it is in the

                                                 -3-
children’s best interests and that (1) the neglect or abuse presented a substantial threat to the

children’s life, health, and development, and (2) it is unlikely that the conditions which resulted in

the neglect or abuse can be substantially corrected or eliminated such that the children can return to

their parent’s care within a reasonable period of time. Proof that the parent, without good cause, has

not responded or followed through with appropriate efforts by the various agencies designed to

reduce, eliminate or prevent the neglect or abuse is prima facie evidence of these conditions. Code

§ 16.1-283(B)(2)(c).

        Code § 16.1-283(C)(2) requires proof, by clear and convincing evidence, that the

termination is in the best interests of the child and that the parent has been “unwilling or unable

within a reasonable amount of time not to exceed twelve months from the date the child was placed

in foster care” to remedy substantially the conditions which led to the child’s placement in foster

care. Code § 16.1-283(C)(2) also requires proof that “reasonable and appropriate” services have

been offered to help the parent “substantially remedy the conditions which led to or required

continuation of the child’s foster care placement” and that despite these services, the parent has

failed, “without good cause,” to remedy those conditions within a reasonable time.

        “[T]ermination of residual parental rights is a grave, drastic, and irreversible action,” Helen

W. v. Fairfax County Dep’t of Human Dev., 12 Va. App. 877, 883, 407 S.E.2d 25, 28-29 (1991),

and we “‘presume[] [the trial court has] thoroughly weighed all the evidence [and] considered the

statutory requirements,’” Logan, 13 Va. App. at 128, 409 S.E.2d at 463 (citation omitted). Indeed,

the record in this case establishes by clear and convincing evidence that termination of Snead’s

parental rights was in her child’s best interest. Snead has been unable to complete or begin the

recommended services offered to her due to her mental disability, which at times is so extreme that

Snead denies she even has a child. Contrary to Snead’s claim that she has “not willfully done

anything or willfully refused to do anything” harmful to her child justifying termination of her

                                                  -4-
parental rights, the statute also applies to situation where the parent is “unable” to remedy the

conditions leading to the child’s foster care placement.

        In Richmond Dep’t of Soc. Servs v. L.P., 35 Va. App. 573, 546 S.E.2d 749 (2001), we held

that a parent’s inability to remedy the conditions which led to the child’s placement is not excused

where the

                parent’s mental deficiency . . . is of such severity that there is no
                reasonable expectation that such parent will be able within a
                reasonable period of time befitting the child’s best interests to
                undertake responsibility for the care needed by the child in
                accordance with the child’s age and stage of development.

Id. at 585, 546 S.E.2d at 755. Thus, we held in L.P., that the parent’s mental deficiency does not

constitute “good cause” under Code § 16.1-283(C)(2). 35 Va. App. at 585, 546 S.E.2d at 755. The

record proved Snead has had no contact with her child since the child was born. Dr. Angelelli

testified Snead’s schizophrenia is a progressive disease that cannot be cured and is likely to worsen

over time. He further testified that even if she takes her medication as prescribed, she is unable to

raise and care for her child. “It is clearly not in the best interests of a child to spend a lengthy period

of time waiting to find out when, or even if, a parent will be capable of resuming his

responsibilities.” Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394
S.E.2d 492, 495 (1990).

        The record supports the trial judge’s finding that the Department proved by clear and

convincing evidence that Snead’s parental rights should be terminated pursuant to Code § 16.1-283

and that the termination of Snead’s parental rights was in her child’s best interest. Accordingly, we

summarily affirm the judgment. See Rule 5A:27.

                                                                                         Affirmed.




                                                   -5-